DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Stralin et al. (US 20100210165), and further in view of Mangold et al. (US20050223511) and Gundersen et al. (US20110232565). 
As to claim 1, Stralin et al. discloses a cleaning pad (see e.g. multi-ply web of flexible materials that can be converted to any desired product, such as wipes, make up removal towels, cleaning wipes, industrial wiping material or any other wiping or personal hygiene material in Par. 80, abstract), comprising: 
a first layer of a material(see e.g. first ply in abstract, Par. 11);

wherein the reinforcing layer is a membrane comprising polyvinyl alcohol(see e.g. Polyvinyl alcohol solution utilized for lamination of plies of multi-ply web in Par. 42, thus PVA layer corresponds to the claimed reinforcing layer. By comparison, the instant application also discloses the membrane forms when the adhesive is sprayed on the side of the tissue paper in Par. 69, Par. 72); 
a second layer of material adhered to a lower side of the reinforcing layer(see e.g. second ply in abstract, Par. 11);
the first layer and the second layer each comprising a first end and a second end (see e.g. cleaning wipes or laminate has a small size shape that can be held by finger, and will have ends), wherein the
Stralin et al. does not discloses wherein the upper side of the reinforcing layer comprises a stamped texture element, second end includes a protruding tab and a pair of recesses adjacent the tab.
Mangold et al. (US20050223511) discloses a cosmetic laminated pad is also suitable for cleaning skin (see e.g. abstract). Mangold et al. disclose stamp pattern can be applied on some pad surface combined with using a binding layer such as polyvinyl alcohol in order to strengthen the pad surface (see e.g. Par. 21). 

Stralin et al. in view of Mangold et al. does not explicitly discloses second end includes a protruding tab and a pair of recesses adjacent the tab.
Gundersen et al. (US20110232565) discloses holding device (7) that can have tap and a pair or recess shape located at the end of the pad, wherein the holding device is for a finger to hold the pad when the laminated pad is used(see e.g. Fig 1, Par. 14)
Both Stralin et al. in view of Mangold et al., and Gundersen et al. are analogous in the field of laminated pad, it would have been obvious for a person with ordinary skills in the art to modify the pad of Stralin et al. in view of Mangold et al. to have a holding protruding tab and a pair of recess adjacent the tab as taught by Gundersen et al. such as the protruding tab can act as holding device for a finger to hold the pad for an end user. 
As to claim 3,	Stralin et al. in view of Mangold et al., and Gundersen et al. discloses the cleaning pad of claim 1, wherein the membrane structurally degrades upon contact with water (see e.g. Stralin et al. discloses polyvinyl alcohol are dissolved and diffused to the fiber paper and spread over a relative large are in X-Y direction in par. 156. polyvinyl alcohol can dissolve FWA, thus polyvinyl alcohol can dissolve with water since water is used with toilet paper, or paper towel or napkins in Par. 7, Par. 2. By comparison, Instant application discloses the adhesive is configured to degrade when in contact with water and adhesive comprises polyvinyl alcohol in Par. 8.)
As to claim 6,	Stralin et al. in view of Mangold et al., and Gundersen et al.  discloses the cleaning pad of claim 1, wherein the membrane increases a tensile strength of the cleaning pad (see e.g. discussion of claim 1, Stralin et al. discloses wherein the exactly a same adhesive membrane is used in flexible multiply web of Stralin et al. and the instant application. The flexural strength would be the same as the tensile strength if the material were homogeneous. Thus exactly a same composition used in an exactly same field is expected to behave the same such as increase tensile strength). 
As to claim 23, 	Stralin et al. in view of Mangold et al., and Gundersen et al.  discloses the cleaning pad of claim 1, wherein the material comprises a tissue paper material (see e.g. tissue in Par. 28 of Stralin et al.).

Claim 4 is are rejected under 35 U.S.C. 103 as being unpatentable over Stralin et al. (US 20100210165), Mangold et al. (US20050223511) and Gundersen et al. (US20110232565), and further in view of Muvundamina et al. (20050045267).
As to claim 4,	Stralin et al. discloses the cleaning pad of claim 1, wherein the membrane inhibits puncturing of the first layer or any one layer once dry (see e.g. Stralin et al. teaches polyvinyl alcohol tissue lamination glue Gummi 88Z3 in Par. 117, two-ply tissue products in which the plies were flexoprinted with reference glue solution and the respective glue mixtures in Par. 120. Gummi in german means rubber, and rubber layer is expected to inhibit puncturing).
Since Stralin et al. does not explicitly disclose that the membrane can inhibits puncturing of the connected layers, Furthermore additional reference Muvundamina et al. is introduced to teach that adhesive for toilet paper or paper towel is desired to comprise gum. In the instant application, the adhesive has gum ingredient added.  When the adhesive is dry it forms a membrane on the material.  This membrane will make a single piece of tissue paper strong enough to prevent puncture in Par. 69
Muvundamina et al. discloses adhesive for tissue laminate is desired to comprise antimisting agent such as gum (see e.g. Par. 54, abstract), wherein adhesive can be polyvinyl alcohol (see e.g. Par. 88-94). One or more antimisting agents advantageously may be incorporated into the adhesive composition as well.  The use of an antimisting agent enhances the ability to dispense discrete bodies of adhesive (see e.g. Par. 54). 
Both Stralin et al. in view of Mangold et al., and Gundersen et al.  and Muvundamina et al. are analogous in the field of polyvinyl alcohol based adhesive for toilet paper or paper towel application, it would have been obvious for a person with ordinary skills in the art to modify the polyvinyl alcohol adhesive composition in Stralin et al. in view of Mangold et al., and Gundersen et al.  to include gum as antimisting agent in order to enhance ability to dispense discrete bodies of adhesive as suggested by Muvundamina et al. As the result of adding gum to the adhesive composition, the dried adhesive will make inhibit puncture of any layers that is in contact with the adhesive. 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable Stralin et al. (US 20100210165), Mangold et al. (US20050223511) and Gundersen et al. (US20110232565), and further in view of Geoffroy et al. (US20090159225).
As to claim 7,	Stralin et al. in view of Mangold et al., and Gundersen et al.  does not explicitly discloses the cleaning pad of claim 1, wherein multiple cleaning pads are connected together, Stralin et al. however disclose rolled multiply web in par. 80.
Geoffroy et al. discloses one of skill in the art may appreciate that it may be possible to provide a plurality of perforations (see e.g. 57 in Fig 3, Par. 49) along the surface of the continuous web 24 so that a consumer may separate the web 24 into individual sheets (see e.g. in Par. 45)
Both Stralin et al. in view of Mangold et al., and Gundersen et al. and Geoffroy et al. are analogous in the field of laminated web product that can be continuous such as paper towel and etc, it would have been obvious for a person with ordinary skills in the art to modify the paper towel product Stralin et al. in view of Mangold et al., and Gundersen et al. to be continuous web with perforations as taught by Geoffroy et al. such that a consumer may separate the web 24 into individual sheets as suggested by Geoffroy et al. 
As to claim 8,	 Stralin et al. in view of Mangold et al., and Gundersen et al. and Geoffroy et al. discloses the cleaning pad of claim 7, wherein the cleaning pads are separable with perforations (see discussion of claim 7).
As to claim 9,	Stralin et al. in view of Mangold et al., and Gundersen et al. does not explicitly discloses the cleaning pad of claim 1, further comprising a first pocket located on an edge thereof,
and a second pocket placed opposite the first pocket; wherein the first and second pockets are each configured to accept fingers therein.
Geoffroy et al. discloses paper product can also comprise two or more complementary function component such as pocket on the edge (see e.g. Par. 17) that are on opposite faces (see e.g. Par. 53, Fig 4), because a pocket may facilitate the use of the present invention paper product by providing consumers with a means for securing one or more consumer's fingers in the product during use (see e.g. Par. 50). 
Both Stralin et al. in view of Mangold et al., and Gundersen et al. and Geoffroy et al. are analogous in the field laminated web product that can be continuous such as paper towel and etc, it would have been obvious for a person with ordinary skills in the art to modify the laminated web in Stralin et al. to have two or more pocket on the edge of paper towel on the opposite side to each other in order to provide consumers with a means for securing one or more consumer's fingers in the product during use as taught by Geoffroy et al. 
Furthermore, It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the locations of the pockets, since it has been held that rearranging parts of an invention involves only routine skill in the art [MPEP § 2144.04].

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Stralin et al. (US 20100210165), and further in view of Mangold et al. (US20050223511). 
As to claim 10,	 Stralin et al. discloses a cleaning pad (see e.g. multi-ply web of flexible materials that can be converted to any desired product, such as wipes, make up removal towels, cleaning wipes, industrial wiping material or any other wiping or personal hygiene material in Par. 80, abstract), comprising: 
a first layer of a material (see e.g. first ply in abstract, Par. 11);
wherein the material is constructed of a plurality of fibers(see e.g. fibers in Par. 38, Par. 35); wherein the fibers of the plurality fibers are held together with a layer of an adhesive(see e.g. multi-ply web according to the invention may be of a type that binds to the fibers of the flexible material or may be of a type that is coated onto the flexible material in Par. 38, one or more adhesive by an adhesive composition including polyvinyl alcohol in abstract, Par. 11 can also held the fibers within the flexible materials together);  It would have been obvious for a person with ordinary skills in the art to add more than one adhesive layers in between first ply and second ply in Stralin et al. such as 3 or more as suggested by Stralin et al to increase bonding strength. 
a reinforcing layer placed on a side of the material; wherein the reinforcing layer is an adhesive: and wherein the reinforcing layer is a membrane and comprises polyvinyl alcohol (see e.g. one or more adhesive by an adhesive composition including polyvinyl alcohol in abstract, Par. 11).
Stralin et al. does not discloses wherein the upper side of the reinforcing layer comprises a stamped texture element:
Mangold et al. (US20050223511) discloses a cosmetic laminated pad is also suitable for cleaning skin (see e.g. abstract). Mangold et al. disclose stamp pattern can be applied on some pad surface combined with using a binding layer such as polyvinyl alcohol in order to strengthen the pad surface (see e.g. Par. 21). 
Both Stralin et al. and Mangold et al. are analogous in the field of cosmetic laminate pad that is for cleaning skin and using polyvinyl alcohol as strengthening layer, it would have been obvious for a person with ordinary skills in the art to also apply stamped textured pattern on the polyvinyl alcohol of Stalin et al. because stamped imprinted layer can further strength the polyvinyl alcohol layer as suggested by Mangold et al. (see e.g. Par. 21)
As to claim 11,	 Stralin et al. discloses the cleaning pad of claim 10, further comprising:
a second layer of the material (see e.g. second ply in abstract, Par. 11);
wherein the second material is constructed of a plurality of fibers(see e.g. fibers in Par. 38, Par. 35); wherein the fibers of the plurality of fibers are held together with the adhesive(see e.g. multi-ply web according to the invention may be of a type that binds to the fibers of the flexible material or may be of a type that is coated onto the flexible material in Par. 38, one or more adhesive by an adhesive composition including polyvinyl alcohol in abstract, Par. 11 can also held the fibers within the flexible materials together);  It would have been obvious for a person with ordinary skills in the art to add more than one adhesive layers in between first ply and second ply in Stralin et al. such as 3 or more as suggested by Stralin et al. to increase bonding strength.
wherein the second layer of material is placed on the reinforcing layer such that it is adhered to the first material(see e.g. multi-ply web comprises at least a first ply and a second ply which are interconnected in one or more adhesive interconnection zones by means of an adhesive composition in Par. 11). It would have been obvious for a person with ordinary skills in the art to add more than one adhesive layers in between first ply and second ply in Stralin et al. such as 3 or more as suggested by Stralin et al. to increase bonding strength.
As to claim 12,	 Stralin et al. discloses the cleaning pad of claim 10, wherein the adhesive structurally degrades upon contact with water (see e.g. polyvinyl alcohol are dissolved and diffused to the fiber paper and spread over a relative large are in X-Y direction in par. 156. polyvinyl alcohol can dissolve FWA, thus polyvinyl alcohol can dissolve with water since water is used with toilet paper, or paper towel or napkins in Par. 7, Par. 2. By comparison, Instant application discloses the adhesive is configured to degrade when in contact with water and adhesive comprises polyvinyl alcohol in Par. 8.).

Claim 13 is are rejected under 35 U.S.C. 103 as being unpatentable over Stralin et al. (US 20100210165) and Mangold et al. (US20050223511), and further in view of Muvundamina et al. (20050045267).
As to claim 13	Stralin et al. discloses the cleaning pad of claim 1, wherein the membrane inhibits puncturing of the first layer or any one layer once dry (see e.g. Stralin et al. teaches polyvinyl alcohol tissue lamination glue Gummi 88Z3 in Par. 117, two-ply tissue products in which the plies were flexoprinted with reference glue solution and the respective glue mixtures in Par. 120. Gummi in german means rubber, and rubber layer is expected to inhibit puncturing).
Since Stralin et al. in view of Mangold et al. does not explicitly discloses the membrane can inhibits puncturing of the connected layers, Furthermore additional reference Muvundamina et al. is introduced to teach that adhesive for toilet paper or paper towel is desired to comprise gum. In the instant application, the adhesive has gum ingredient added.  When the adhesive is dry it forms a membrane on the material.  This membrane will make a single piece of tissue paper strong enough to prevent puncture in Par. 69
Muvundamina et al. discloses adhesive for tissue laminate is desired to comprise antimisting agent such as gum (see e.g. Par. 54, abstract), wherein adhesive can be polyvinyl alcohol (see e.g. Par. 88-94). One or more antimisting agents advantageously may be incorporated into the adhesive composition as well.  The use of an antimisting agent enhances the ability to dispense discrete bodies of adhesive (see e.g. Par. 54). 
Both Stralin et al. in view of Mangold et al. and Muvundamina et al. are analogous in the field of polyvinyl alcohol based adhesive for toilet paper or paper towel application, it would have been obvious for a person with ordinary skills in the art to modify the polyvinyl alcohol adhesive composition in Stralin et al. in view of Mangold et al. to include gum as antimisting agent in order to enhance ability to dispense discrete bodies of adhesive. As the result of adding gum to the adhesive composition, the dried adhesive will make inhibit puncture of any layers that is in contact with the adhesive. 

Response to Arguments
Applicant's arguments filed 4/1/2021 have been fully considered but they are not persuasive. 
I. 35 U.S.C. § 102 REJECTION OF CLAIMS 1, 2, 3, AND 6
Applicant argues that Stralin fails to disclose, teach, or suggest at least "the first layer and the second layer each comprising a first end and a second end, wherein the second end includes a protruding tab and a pair of recesses adjacent the tab" of Applicant's amended independent claim 1. 
Applicant also that Stralin fails to teach a "membrane" as claimed by Applicant. There is no disclosure of a "membrane" in Stralin, and Examiner has not explained how some element in Stralin is equivalent to the membrane claimed by Applicant in page 8 of applicant’s argument. 
Examiner respectfully disagrees:
Gundersen et al. (US20110232565) is additionally cited in the office action to teach holding device (7) that can have tap and a pair or recess shape located at the end of the pad, wherein the holding device is for a finger to hold the pad when the laminated pad is used(see e.g. Fig 1, Par. 14). 
Stalin et al. discloses wherein the reinforcing layer is a polyvinyl alcohol layer formed by polyvinyl alcohol solution for lamination of plies of multi-ply web in Par. 42, thus PVA layer corresponds to the claimed reinforcing layer. By comparison, the instant application also discloses the membrane forms when the adhesive is sprayed on the side of the tissue paper in Par. 69, Par. 72. Accordingly Stalin et al. also forms a PVA membrane. 
Membrane by definition is a thin soft pliable sheet or layer, since Stalin et al. forms a thin polyvinyl alcohol layer used in the same field of invention as the instant application, by a similar forming method. PVA layer in Stralin et al. meets the membrane structure claim limitation despite does not explicitly cite the membrane word by word. 
Thus the applicant’s argument is not persuasive. 

II. 35 U.S.C. § 103 REJECTION OF CLAIMS 10
Applicant argues that Stralin, Muvundamina, Geoffroy, and any combination thereof, fail to disclose, teach, or suggest "wherein the upper side of the reinforcing layer comprises a stamped texture element" of Applicant's amended claim 10 in page 8 of applicant’s argument. 
Examiner respectfully disagrees:
The newly cited Mangold et al. teaches a cosmetic laminated pad is also suitable for cleaning skin (see e.g. abstract). Mangold et al. disclose stamp pattern can be applied on some pad surface combined with using a binding layer such as polyvinyl alcohol in order to strengthen the pad surface (see e.g. Par. 21). 
Furthermore, stamped is process claim limitation, which does not impose structure limitation to the pad surface. 
For the above reason, applicant’s argument is not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bewick-Sonntag et al. (US20030191442). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066.  The examiner can normally be reached on M, Tue, Thur 8-5, Wed 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TONG GUO/           Examiner, Art Unit 1783